DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/29/2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “250” of Fig 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 10 is objected to because of the following informalities:  
In line 1, “outlet housing” should be “for use in an aircraft”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "said outlet" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, as best understood by the Examiner in view of the specification, the limitation will be interpreted as “an outlet”.  Examiner suggest amending the claim as such to cure the antecedent basis issues.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 8, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al. (US 9243643), hereinafter: “Beers” in view of Renaud et al. (WO 2006126993), hereinafter: “Renaud”.
In Reference to Claim 1
Beers teaches:	
A compressor outlet housing(68) comprising: 
a housing body(68) having a volute(66) and a radially inwardly extending wall extending from a radially inner surface of said volute(see annotated figure below), and said radially inwardly extending wall extending inwardly to a ledge(see annotated figure below), a radially inwardly extending web(72) extending to a bearing support(44), and a fillet(see annotated figure below) which will face an impeller(Fig 1; see annotated figure below) when said compressor outlet housing is mounted in a compressor(12), said fillet connecting said ledge to said web(see annotated figure below)
Beers fails to teach:
an erosion resistant coating being formed at least on said fillet.
Renaud teaches:
	A compressor housing(136) comprising an erosion resistant coating formed on the inner surface(137) of the compressor housing(P[0035]).



    PNG
    media_image1.png
    771
    865
    media_image1.png
    Greyscale
 


In Reference to Claim 2
Beers in view of Renaud teaches:
The compressor outlet housing as set forth in claim 1(see rejection of claim 1 above), wherein said erosion resistant coating is harder than an aluminum material forming said housing body(the erosion resistant coating comprises nickel which is harder than the aluminum material which forms the housing; P[0036], P[0037]; also see https://en.wikipedia.org/wiki/Hardnesses_of_the_elements_(data_page) for hardness data of Aluminum and Nickel).
Further, as Renaud teaches that the use of a “aluminum” is a known material suitable for making the compressor housing, it would have been obvious to one having ordinary skill in the art at the time of the invention to have selected a “aluminum” because it is merely the selection of an art known material suitable for the construction of an housing for a centrifugal compressor.
In further support of this position, the selection of a known metal to make centrifugal compressor housing prior to the invention was held to be obvious see In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
In Reference to Claim 8
Beers teaches:
A compressor(12) for use in an aircraft(Col 2, ll. 18-21) comprising: 
a compressor impeller(62) and a compressor inlet(16) connected to supply air(14) to said compressor impeller(Col 2, ll. 18-22), said compressor inlet to be connected to a source of RAM air on an aircraft(Col 1, ll. 15-17); 

a compressor outlet housing(68) with a housing body(68) having a volute(66) and a radially inwardly extending wall(see annotated figure above) extending from a radially inner surface of said volute(see annotated figure above), and said radially inwardly extending wall extending inwardly to a ledge(see annotated figure above), a radially inwardly extending web(72) extending to a bearing support(44), and a fillet(see annotated figure above) facing said compressor impeller(Fig 1, see annotated figure above), said fillet connecting said ledge to said web(see annotated figure above)
Beers fails to teach:
an erosion resistant coating being formed at least on said fillet.
Renaud teaches:
A compressor housing(136) comprising an erosion resistant coating formed on the inner surface(137) of the compressor housing(P[0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beers to incorporate the teachings of Renaud to apply an erosion resistant coating to the inner surface of the compressor housing of Beers which includes the fillet portion to provide improved corrosion and erosion resistance to the compressor housing(P[0035]).
In Reference to Claim 9
Beers in view of Renaud teaches:

Further, as Renaud teaches that the use of a “aluminum” is a known material suitable for making the compressor housing, it would have been obvious to one having ordinary skill in the art at the time of the invention to have selected a “aluminum” because it is merely the selection of an art known material suitable for the construction of an housing for a centrifugal compressor.
In further support of this position, the selection of a known metal to make centrifugal compressor housing prior to the invention was held to be obvious see In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
In Reference to Claim 13
Beers in view of Renaud teaches:
The compressor for use in an aircraft as set forth in claim 8(see rejection of claim 8 above), wherein said outlet(78) of said compressor outlet housing being connected to supply air(80) to a cabin on an aircraft(Col 1, ll. 15-20).

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beers in view of Renaud and in further view of Ramgopal et al. (US 8790789), hereinafter: “Ramgopal”.
In Reference to Claims 3 and 10
Beers in view of Renaud teaches:	
The compressor outlet housing as set forth in claims 2 and 9(see rejection of claim 2 and 9 above), 
Beers in view of Renaud fail to teach:	
wherein said erosion resistant coating is tungsten carbide.
Ramgopal teaches:
	An erosion and corrosion resistant coating applied to any component where erosion and corrosion resistance is desired(Col 7, ll. 34-45) and the coating comprises hard particles of tungsten carbide(Col 4, ll. 39-43) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beers in view of Renaud to incorporate the teachings of Ramgopal to apply an erosion resistant coating comprising tungsten carbide to provide improved corrosion and erosion resistance to the compressor housing(Col 1, ll. 55-64).
	Further, as Ramgopal teaches that the use of a “tungsten carbide” is a known material suitable for making the erosion and corrosion resistant coating, it would have been obvious to one having ordinary skill in the art at the time of the invention to have selected a “tungsten carbide” because it is merely the selection of an art known material suitable for the construction of an erosion and corrosion resistant coating for a turbomachine component.
.

Allowable Subject Matter
Claims 4-7, 11-12 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 4, 6, 11 and 14, the prior art of record fails to fairly teach or suggest, when considered alone or in combination, the claimed ratio being between 1.1 and 2.0.  Further, since the prior art of record fails to disclose a relationship between the radial distances claimed and Applicant states that it is beneficial that the coating not be provided across the entirety of the web for reasons stated in P[0024] of the specification, it would not merely be a matter of design choice to one of ordinary skill.
Claims 5, 7, 12 and 15 would also be allowable by virtue of their dependency on Claims 4, 6, 11 and 14, respectively.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The following are cited for teaching similar centrifugal compressors

Rosen; Seth E. et al.
US 9656343 B2
Beers; Craig M. et al.
US 10132327 B2
Beers; Craig M. et al.


The following references are cited for teaching erosion and corrosion resistant coatings:
US 20190085865 A1
Strock; Christopher W.
US 20090176110 A1
Pabla; Surinder Singh et al.
US 10214804 B2
Beers; Craig M. et al.
US 10087760 B2
Beers; Craig M. et al.
US 10072512 B2
Beers; Craig M. et al.
US 10072519 B2
Beers; Craig M. et al.
US 10294962 B2
Strock; Christopher W.
US 10441968 B2
Barth; Robert A et al.
US 11092019 B2
Srinivasan; Dheepa et al.
EP 1808576 A1
KERN TORSTEN-ULF DR et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745